             Case 2:20-cv-04235-GW-E Document 5 Filed 05/12/20 Page 1 of 1 Page ID #:28




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER
Brunner Accounting Group,
                                                                                      CV 20-4235-CBM(Ex)
                                                   PLAINTIFF(S)
                               v.

SVB Financial Group, et al.,                                                 ORDER RETURNING CASE
                                                                               FOR REASSIGNMENT
                                                 DEFENDANT(S).



   IT IS ORDERED that the above-entitled case is hereby returned to the Clerk for random reassignment
pursuant to the provisions of General Order 19-03.




      MAY 12, 2020
      Date                                                  United
                                                              ited States District Judge



                                        NOTICE TO COUNSEL FROM CLERK



  This case has been reassigned to Judge                   George H. Wu               for all further proceedings.
      Pursuant to General Order 19-10, all discovery matters that are or may be referred to a magistrate judge are
  hereby reassigned from Magistrate Judge                                          to Program Magistrate Judge
                                        .
  On all documents subsequently filed in this case, please substitute the initials      GW            after the case
  number in place of the initials of the prior judge so that the case number will read 2:20-cv-04235  GW(Ex) .
  This is very important because documents are routed to the assigned judge by means of the initials.




cc:       Previous Judge   Statistics Clerk

CV-89 (11/19)                                 ORDER RETURNING CASE FOR REASSIGNMENT
